                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


Michelle O’Day,                                            Case No. 3:17CV1980

                      Plaintiff

               v.                                           ORDER

Commissioner of Social Security,

                      Defendant


       This is a Social Security case in which the plaintiff, Michelle O’Day, appeals from the

Commissioner’s decision denying her application for benefits.

       An administrative law judge found that O’Day suffered from multiple severe

impairments, including obesity, major depressive disorder, and post-traumatic stress disorder,

and a non-severe case of fatty liver. (Doc. 11, PageID 98–99).

       After concluding that these impairments did not meet or medically any of the Listings of

Impairments, the ALJ ruled that O’Day had the residual functional capacity to perform light

work, provided that the work involve only simple, routine tasks, and that O’Day have only

occasional contact with coworkers and no contact with the public. (Id., PageID 99 –101).

Because a significant numbers of such jobs existed in the national economy that O’Day could

perform, the ALJ held that O’Day was not disabled. (Id., PageID 106 –07).

       Now pending are Magistrate Judge Limbert’s Report and Recommendation (Doc. 23),

which recommends that I affirm the Commissioner’s decision; O’Day’s objections (Doc. 25);

and the Commissioner’s response (Doc. 26), which does not address the merits of O’Day’s
objections or, more notably, the alleged factual errors that O’Day identifies in the Magistrate

Judge’s R&R and the Commissioner’s own merits briefs.

       On de novo review of the R&R under 28 U.S.C. § 636(b)(1), I overrule the objections,

adopt the R&R as the order of the court, and affirm the Commissioner’s decision denying

O’Day’s application for benefits.

                                            Discussion

                               A. Additional Step 2 Impairments

       Magistrate Judge Limbert first ruled that the ALJ did not err by failing to identify

O’Day’s incisional hernias, back pain, sleep apnea, hypertension, and learning disability as

additional impairments at Step 2 of the five-step sequential analysis. (Doc. 23, PageID 760–63).

       According to the Magistrate Judge, O’Day “point[ed] to no medical records establishing

that these conditions were medically determinable impairments, that they were impairments for

which she received treatment, or that they were impairments that meet the required severity

under Step Two.” (Id., PageID 761). The Magistrate Judge also concluded that any error in

failing to identify these impairments as “severe” at Step 2 would have been harmless, both

because the ALJ: 1) found at least one severe impairment and continued with the sequential

analysis; and 2) gave great weight to the opinion of a state agency examining physician who

opined that O’Day could perform limited light work “with chronic low back and bilateral ankle

pain, anxiety/depression, and morbid obesity.” (Id., PageID 762–63).

       In part B of her objections, styled “Medically determinable impairments,” O’Day

contends that Dr. Lakin, a state agency examining physician, diagnosed her with “chronic low




                                                 2
back and bilateral ankle pain,” and that this diagnosis ought to have sufficed to prove that she

suffered from additional severe impairments. (Doc. 11, PageID 505).1

       But the medical records reflect that this was Dr. Lakin recording O’Day’s own subjective

complaints about her back and ankle pain. (Id.) (“Claimant is a 42-year-old Caucasian female

who reports impairment of function secondary to chronic low back and bilateral ankle pain”)

(emphasis supplied). For his part, Dr. Lakin observed that O’Day had normal range of motion in

her spine, both hips, and both ankles. (Id., PageID 504).

       Furthermore, O’Day does not point to any medical records establishing that she received

treatment for her back and ankle complaints or that they were sufficiently severe to qualify as

medically determinable impairments. As Magistrate Judge Limbert pointed out, “[a]n

impairment is not considered severe when it ‘does not significantly limit one’s physical or

mental ability to do basic work activities.’” (Doc. 23, PageID 761) (quoting 20 C.F.R.

§ 404.1521(a)).




       1
          O’Day’s objections take the blunderbuss approach, listing or referring to at least a
dozen of alleged errors, misstatements, and deficiencies in both the ALJ’s decision and the R&R.
In most cases, O’Day does not explain how these alleged errors relate to (or undermine) the
Magistrate Judge’s R&R. For that reason, I have focused on those objections that clearly relate to
the Magistrate Judge’s findings and, as well, on those that otherwise appear to raise a significant
issue in light of the record and controlling law. To the extent that this order does not specifically
address an error cited by O’Day, I have found all such errors to be insufficient to overturn the
Commissioner’s decision.

       Especially where, as here, plaintiff’s counsel adopts such an undifferentiated blunderbuss
approach, it is essential that the Commissioner’s counsel take the time and make the effort to
address the objections. Such did not occur here, leaving me to puzzle through the objections and
running the risk of my finding that something in the objections has merit where otherwise, if I
had the benefit of the opposing view, I would find without merit.


                                                 3
        With no evidence showing how O’Day’s additional impairments significantly limited her

ability to work, the ALJ did not err by failing to deem those additional impairments to be

“severe” at Step 2.2

        Alternatively, I agree with the Magistrate Judge that any failure to identify additional

severe impairments at Step 2 would have been harmless error, given the ALJ’s decision to give

great weight to the opinions of Drs. Lakin and Lehv that O’Day could perform light work

notwithstanding her back and ankle pain. (Doc. 23, PageID 762–63).

                                      B. Obesity-Related Objections

        Section B.2 of O’Day’s objections contains five pages of argument under the heading

“Obesity.” In this section, O’Day alludes to topics as varied as whether her obesity constitutes a

severe impairment, whether she met or medically equaled a listed impairment, and the ALJ’s

RFC determination. I discuss the most salient issues below.

        First, O’Day contends that the opinions of Drs. Lakin and Lehv cannot be “substantial

evidence” for the ALJ’s RFC determination. (Doc. 25, PageID 784–85). This is so, O’Day

maintains, because these state agency physicians’ reports, prepared in November, 2014, “were so

remote to” the date of the ALJ’s decision that they are “dated, inconclusive, [and] failed to

consider the complete exhibit file.” (Id., PageID 785). O’Day contends that the ALJ should have

discounted these opinions and given greater weight to “treating source opinions much more

recent, i.e., Dr. Alanis[.]” (Id.).

        This objection, cursory as it is, has no merit.

        Magistrate Judge Limbert persuasively explained why the ALJ gave sufficiently good

reasons for according less weight to Dr. Alanis’s opinions. (Doc. 23, PageID 767, 768–70). He


        2
          Indeed, O’Day admitted at the hearing that she had no diagnostic testing performed on
her hips. (Doc. 11, PageID 145).
                                                   4
also documented why there was a substantial evidentiary basis for affording greater weight to the

agency physicians’ opinions. (Id., PageID 770–71).

       O’Day’s objections, varied as they are, provide no basis to disturb the ALJ’s decision or

reject these recommendations from the Magistrate Judge.

       Second, O’Day argues that the ALJ failed to explain his conclusion that O’Day, despite

her “morbid obesity,” had the RFC to perform light work with the additional restrictions that the

ALJ identified at Step 4. (Doc. 25, PageID 785–86). The thrust of the objection seems to be that

O’Day’s obesity should have translated into more, or more substantial, work-related limitations

       The text of the ALJ’s decision (Doc. 11, PageID 98–100, 103–05), and the Magistrate

Judge’s persuasive elucidation of the basis of that decision (Doc. 23, PageID 765, 767), refute

O’Day’s objection.

       The ALJ recognized O’Day’s morbid obesity – specifically mentioning, inter alia, her

BMI of 52 – as well as the opinion evidence suggesting that she could still perform a limited

range of light work despite that obesity. (Doc. 23, PageID 765). The ALJ also meticulously

recounted O’Day’s own testimony, as well as her statements to various doctors, that she was able

to perform various activities of daily living. (Doc. 11, PageID 99 –100, 103 –05). That O’Day

believes the ALJ improperly weighed and evaluated that evidence is no basis to overturn the

ALJ’s decision.

       I agree with the Magistrate Judge that the ALJ “adequately explained his reasons for the

limited light exertional level and [that] substantial evidence supports this RFC.” (Doc. 23,

PageID 765).




                                                 5
                                  C. RFC-Specific Objections

       In the next section of her objections, O’Day claims that the ALJ’s RFC determination

conflicts with certain of his factual findings. (Doc. 25, PageID 788–92). Most critically, O’Day

contends, is the supposed conflict between the ALJ’s decision to afford great weight to Dr.

Lakin’s opinion while simultaneously rejecting Lakin’s conclusion that O’Day could walk/stand

for only two hours in an eight-hour day. (Id., PageID 788 –89).

       Once again, the Magistrate Judge persuasively explained why this objection has no merit:

       It is true that the ALJ did not adopt Dr. Lakin’s 2-hour stand/walk limitation. Tr.
       at 19. However, the ALJ did consider the sedentary exertional level of work as
       evidenced in the hearing transcript when he presented to the VE a hypothetical
       individual with a RFC that included the limitation to sedentary level work. Id. at
       68. The ALJ also asked Plaintiff at the hearing if she had any diagnostic testing on
       her back or ankles, and she responded that she had not. Id. at 63. She indicated
       that she had trouble standing because her right hip wanted to give out, but she
       acknowledged that she had no testing or treatment on her hip. Id. Further, an ALJ
       is not required to adopt every facet of an opinion when he attributes it great
       weight. [Case citations omitted]. Moreover, the ALJ’s initial review of Dr.
       Lakin’s opinion provides insight into his reason for not adopting the limitation as
       he noted that Dr. Lakin indicated that Plaintiff attributed her back and ankle pain
       to working in childcare and to her morbid obesity, and Plaintiff took no pain
       medications and required no surgeries or injections to her back. Tr. at 21. He
       further noted that Plaintiff reported being able to cook, care for herself and two
       minor children on her own as a single parent, she could drive and do light
       shopping and cleaning, and she was able to walk from her car to a mall. Id.

       This passage makes clear that the ALJ not only had no obligation to adopt every

limitation that Dr. Lakin imposed, but also that he had substantial record support for declining to

adopt Dr. Lakin’s stand/walk limitation.3



       3
         Throughout her objections, and specifically with regard to the ALJ’s RFC
determination, O’Day emphasizes the Magistrate Judge’s alleged misstatement of fact that
O’Day “was prescribed no pain medication.” (Doc. 25, PageID 783, 787, 789, 793). It is
undisputed that, in November, 2013, Dr. Alanis prescribed 800 mg of Motrin. (Doc. 11, PageID
596). Contrary to the objections, however, the Magistrate Judge did not say that O’Day had
never been prescribed pain medication. What the Magistrate Judge found – and what O’Day does
not dispute – is that: 1) O’Day told Dr. Lakin in November, 2014 that she was not taking pain
                                                 6
          Third, and in further support of her “conflict” argument, O’Day contends that Dr.

Alanis’s opinion would have supported adopting a stand/walk limitation along the lines of that

opined by Dr. Lakin. (Doc. 25, PageID 789). But the ALJ declined to give Dr. Alanis’s opinion

controlling weight because it was “inconsistent with the medical record as a whole, it is

unsupported by the medical record, and the opinion contrasts sharply with the other opinions of

record.” (Doc. 11, PageID 105).

          The Magistrate Judge concluded that these were good reasons with substantial support in

the record. I agree and adopt those findings as my own. Again, that O’Day believes that certain

evidence relied on by the ALJ could have supported a decision in her favor (see Doc. 25, PageID

790) does not mean there was no substantial evidence for the decision that the ALJ actually

issued.

                                     D. Activities of Daily Living

          In section D of her objections, O’Day argues that the evidence of her activities of daily

living should have led the ALJ to conclude that she was, in fact, disabled. (Doc. 25, PageID 793–

94). While I agree that some of this evidence is not inconsistent with a finding that O’Day was

disabled, I also agree, as I explained supra, with the Magistrate Judge that much of it supports

the ALJ’s conclusion that O’Day’s daily living activities showed she was capable of gainful

employment.

          Again, because the ALJ’s decision fell within a permissible range of reasonable

decisions, this objection has no merit.




medication; and 2) consequently, Lakin noted in his contemporaneous report that O’Day
“currently takes no pain medication.” (PageID 25, 503, 754). No part of the Commissioner’s
decision or the Magistrate Judge’s R&R rests, as O’Day would have it, on the false premise that
O’Day never took pain medication.
                                                   7
                                          E. Mental RFC

       Finally, O’Day objects that the ALJ’s limiting her to occasional interactions with

coworkers and supervisors does not adequately account for her history of hallucinations.

(Doc. 25, PageID 795).

       The Magistrate Judge dealt with this issue at length, noting the mixed evidence as to the

frequency of O’Day’s hallucinations and her recurring periods of not taking her medications as

prescribed. (Doc. 23, PageID 772–78). In particular, the Magistrate Judge noted the many

occasions on which O’Day had denied to her treatment providers that she was then or had

recently experienced hallucinations. (Id., PageID 772 –75). On some days, moreover, O’Day

both claimed to have experienced, and denied having experienced, hallucinations.

       In light of this evidence, and in the absence of medical “reports or records address[ing]

the impact, if any, that the hallucinations had on Plaintiff’s work-related abilities,” the Magistrate

Judge concluded that the ALJ had a substantial evidentiary basis for limiting O’Day to

occasional interactions with her coworkers and supervisors. (Id., PageID 775).

       I agree with the Magistrate Judge’s findings and adopt them as my own. Indeed, all of the

foregoing evidence – as well as O’Day’s ability to care for her children and her ability, though

assuredly somewhat limited, to be around other – supports the ALJ’s mental RFC determination.

                                            Conclusion

       It is, therefore,

       ORDERED THAT:

       1.      Plaintiff’s objections to the Magistrate Judge’s Report and Recommendation

               (Doc. 25) be, and the same hereby are, overruled;




                                                  8
2.     The Magistrate Judge’s Report and Recommendation (Doc. 23) be, and the same

       hereby is, adopted as the order of the court; and

3.     The Commissioner’s decision be, and the same hereby is, affirmed.

So ordered.

                                                     /s/ James G. Carr
                                                     Sr. U.S. District Judge




                                         9
